Citation Nr: 1439730	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  The Veteran died in February 2010.  The Appellant is the Veteran's surviving spouse, and the Appellant has been accepted as the Veteran's substitute for the purposes of processing this appeal to completion.  See May 2011 VA Memorandum.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The Board is reopening the claim for entitlement to service connection for a bilateral hearing loss disability.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on this claim on the merits as the RO declined to reopen the claim and further development is necessary.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the claim for service connection for a bilateral hearing loss disability based on the determination that the disability did not occur in service and was not caused by service.  

2.  The Veteran did not submit a notice of disagreement for the December 2004  rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a bilateral hearing loss disability. 

3.  The additional evidence received since the December 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied entitlement to service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the December 2004 rating decision is new and material, and the claim of service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for a bilateral hearing loss disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

In a December 2004 rating decision, the RO denied the claim for entitlement to service connection for a bilateral hearing loss disability based on the determination that the disability did not occur in service and was not caused by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the December 2004 decision.  Moreover, no new and material evidence was submitted within a year of the December 2004 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the December 2004 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's claim for service connection, in which he stated that hearing loss began in 1970.  Also of record at that time were VA treatment records and private treatment records, which show complaints of hearing loss and tinnitus years after separation from service.  

The additional evidence presented since the December 2004 rating decision includes the Veteran's report that his hearing loss symptoms began shortly after separation from service.  See November 2006 notice of disagreement.  The credibility of the Veteran's report is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the Veteran's report that his hearing loss symptoms began shortly after service is pertinent evidence that was absent at the time of the December 2004 rating decision, such evidence raises a reasonable possibility of substantiating the claim, and as such Veteran's report is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a bilateral hearing loss disability. 


ORDER

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability, the claim to reopen is granted.


REMAND

The Appellant contends that the Veteran has a bilateral hearing loss disability and tinnitus that are related to service.  During the Veteran's lifetime, he was afforded a VA examination in August 2004, and a September 2004 addendum opinion followed.  The VA examiner's opinion regarding the etiology of the Veteran's disabilities was inadequate because the opinion was based on the lack of service treatment records showing hearing loss and tinnitus in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner's statement that the claims file showed no hearing loss and tinnitus is inconsistent with the evidence of record, as the claims file did in fact include private treatment records that noted hearing loss and tinnitus.  See e.g., March 1999 and April 1996 private treatment records.  Because the etiology of the bilateral hearing loss disability and tinnitus remains unclear, a VA medical opinion should be obtained to determine the etiology of the bilateral hearing loss disability and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please contact the Appellant and request that she provide or identify any outstanding treatment records pertinent to the Veteran's hearing loss and tinnitus, specifically to include any updated treatment records from Central Plains Clinic.   

She should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain outstanding VA treatment records, including records from January 2005 to present. 

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  
 
3. Afterwards, please obtain a VA medical opinion to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Please provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss manifested in service or within the first post-service year, or was otherwise etiologically related to service.

(b) Please provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was etiologically related to service.

The examiner's attention is invited to the following:

a. The Veteran's reports of exposure to noise in service as a field artillery crewman.  

b. The Veteran's reports that symptoms of hearing loss began shortly after service and that symptoms of tinnitus began immediately after service.  See November 2006 notice of disagreement; April 2007 Form 9 Appeal.  

c. The private treatment records showing complaints of tinnitus and an impression of noise-induced hearing loss.  See e.g., March 1999 and April 1996 private treatment records.  

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner must provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  


4. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claims for service connection on appeal.  If the benefits sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


